Bowie, J.,
delivered the opinion of the Court.
The right of eminent domain being an exercise of extreme power, upon the principle of public necessity, 'all the restraints imposed hy law to 'prevent its.abuse should he scrupulously enforced.
For more than half a century, this State yielding to the spirit of enterprise which animated her citizens, and their desire to develope her resources by internal improvements, has delegated this power with liberal hand to various corporations; prescribing in the'several Acts of incorporation, the mode of acquiring private property for the several purposes contemplated by their charters.
In all these charters, as in the amended charter of the appellants, the corporations are authorized to agree with the owner or owners of any land, &c., which may be wanted for the.proper construction or repair of said railways, or any of their works, for the purchase, use, occupation, or diversion of the same ; and if they cannot agree or the owner for any cause he incapable of contracting, application is directed to be made to a justice of the peace, for a warrant to be directed to the sheriff, commanding him to summon a jury, .(which being sworn in manner and form as prescribed,) are required to estimate and determine the damages sustained by the owner, and to reduce their inquisition to writing, and sign and seal the same; and it shall then be returned' to the clerk of the Superior or Circuit Court of the county, to be filed by the clerk, and confirmed by the Court at the next *135term or session, if no sufficient cause to the contrary be shown; and when confirmed, shall be recorded, but if the same be set aside, the Court shall direct another inquisition to be taken in the manner above described.
The inquisition shall in all cases describe the property taken, or the bounds of the land condemned, and the duration or quality of the interest in the same, valued for the Company; and such valuation, when paid, or tendered to the owner or owners, his, her, or their legal representatives, shall entitle the Company, to the estate and interest thus valued, as if it had been legally con,veyed by the owner, &c.
By these and similar provisions, a specific mode of proceeding is prescribed, and a special tribunal established for the purpose of supervising the exercise of the power of eminent domain, and hearing and determining all questions which can arise upon the application to confirm, or set aside the inquisition.
Whether these regulations are sufficient to protect the rights of all persons in all cases, it is not for the Courts to enquire; but if there is any deficiency, it is the province of the Legislature which delegated the power, and erected special tribunals, or conferred the jurisdiction on the Circuit Courts to sqpply the defect.
It is remarkable that notwithstanding the great value of the property.often sought to be condemned, and the important legal questions incidentally involved, the proceeding is not in form, “ in personam,” but “in rem” ; ño summons or notice to the owner is in most cases provided ; no day in Court assigned to the parties interested ; and no appeal allowed from the final action of the Circuit Court on the inquisition.
Hence the whole system of condemnation of private property for public uses in this State, has been matured by the practice and decisions of the County or Circuit Courts.
*136No case has been cited, and we believe that in the practice of this State not an instance exists, in which an appeal has been allowed, or the proceedings of those Courts while “infieri” have been arrested or reviewed by any other judicial authority.
The object of the bill in this case is to procure an injunction, restraining the Western Maryland Rail Road Company, from proceeding any further with the proceedings instituted by them for the condemnation of the appellee’s property : and from asking of the Superior ■Court of Baltimore City, confirmation thereof and from exercising any right over the land, until the' further order of the Court.
The proceeding is so anomalous, that the first inquiry which suggests itself is, whether a Court of Equity has jurisdiction in such a case.
The allegations upon which the intervention of the Court is sought, consist of supposed defects, for the most part apparent on the face of the proceedings complained of, and which are yet pending in a Court of competent jurisdiction.
The bill charges that the appellants by virtue of their original and amended charters have procured a warrant to he issued to the sheriff of Baltimore City, to summon a jury to condemn a portion of the land of the appellee, within the limits of the city ; which jury convened on the 3rd of May 1872, condemned the land described, valued the damages and signed and sealed their inquisition ; which, together with the official certificate of the sheriff of his proceedings in relation to said matters, were returned by the sheriff to the Clerk of the Superior Court, a copy of which is filed with the bill.
It is alleged that it appears by the said inquisition, that the land of the complainant therein described, has been condemned thereby, for the use and occupation of the appellants “in fee simple.”
*137That “it does not appear on the face of said inquisition, for what purpose said land so condemned is designed to be used, nor does the said inquisition specify or declare that it shall be used and is condemned to be used for construction, or any purpose for which the appellants are authorized to condemn land; but on the contrary, said inquisition declares that damages are awarded for the use and occupation of said land in fee simple, by said railroad company, and if the said inquisition should be confirmed, and the complainant receive the damages, ho would be forever precluded from contesting the right of the company, to.exercise over the land, the right of a fee simple jrroprietor.
The complainant charges that the condemnation of tho land in fee simple, is in direct contravention of the charter, and the Constitution of Maryland; that there is no authority to condemn any other estate than an easement, and the attempt to condemn the land in fee simple is altogether ‘ ‘ ultra vires. ’ ’
That the Court has ample jurisdiction to prevent, by injunction, the attempted exercise of powers which are altogether void of any foundation or justification in the charter of the company, or laws of the State.
These objections, if well taken, would bo as available if made to the confirmation of the inquisition in the Circuit Court, as in a Court of Equity.
There is no necessity for an injunction, (which is an extraordinary preventive power,) when the Courts, peculiarly vested with authority over the subject, are competent to relieve, and it is a sufficient ground for refusing it, that the complainant has an ample remedy at law.
The fifth point of the appellee’s brief assumes, that the question of jurisdiction, needs for its determination, a simple reference to the decisions of this Court, and refers to Holland vs. Mayor & C. C. of Baltimore, 11 Md., 197; W. Md. R. R. vs. Owings, 15 Md., 199; Mayor & C. C. *138of Baltimore vs. Gill, 31 Md., 395; Mayor, etc. vs. Groshon, 30 Md., 436.
The first case was that of an injunction to restrain the city authorities from selling the complainant’s lot, for a paving tax, which it was alleged was illegally and irregularly levied.
The injunction was sustained, on the ground that the debt (or tax) was not due, and to prevent the owner of the land from being vexed by a multiplicity of suits, “to save him from an annoying, protracted and expensive litigation.” There were no other means of relief. No special jurisdiction was open where the wrong, if any, could be redressed.
The proceedings necessary to fix the complainant’s liability to the tax were consummated, and the property actually advertised for sale ; if a Court of Equity had not intervened, the complainant would have been without remedy.
The case in 15 Md., 199, was an injunction to restrain ■the Western Maryland Railroad Company from making its road over the land of the complainant, before paying, or tendering compensation, for the use of the land, as provided in Article 3,. section 46, of the Constitution of the State
The violation of this constitutional inhibition, was considered sufficient to warrant the interposition of the Court, without regard to the question whether the damage complained of was irreparable or not; but, in this case, the inquisition had been finally ratified. The injunction was founded on matter subsequent.
The case of the Mayor of Frederick vs. Groshon, 30 Md., 436, was one in which the corporation proceeded to exercise the authority to condemn property, under a law which had been repealed; of course, there could be no question of jurisdiction in such a case.
The repeal of the law swept away all the machinery, by which its proper exercise was limited and controlled. *139Its only parallel would be an attempt on the part of an association, or individuals, to appropriate the private pro perty of another without a charter.
So, in the case of the Mayor & C. C. of Baltimore vs. Gill, 31 Md., 395, the injunction rested upon the want of constitutional power ofthe corporation to contract a debt or loan, having no analogy whatever to the case before us.
The distinction between the cases where the proceedings are void, for want of authority, and irregular and defective because of some omission or neglect, which may be cured pendente lite, or taken advantage of whilst “in fieri,” is broadly taken and sustained in the case of Page vs. Mayor & C. C. of Baltimore, in the opinion of this Court, in 34 Md., 564, 565.
In the former class of cases, it was held a Court of Equity had jurisdiction, but in the latter it had none. Vide 6 Gill, 402; The Mayor & C. C. of Baltimore vs. Bouldin, 23 Md., 375.
In 6 Gill, 402, Judge Doksey said: “To persons aggrieved by the proceedings of the Commissioners, in cases like the present, the legislative enactments upon the subject have provided the tribunal and the means of redress, and there only can it be successfully sought.”
Although the appellants’ counsel, under the circumstances of this case, seem to consider the question of jurisdiction unimportant, preferring to have a decision on other points, to avoid what they call ruinous delay ; we think our duty requires w'e should dispose of it “in limine,” to prevent all judicial authority from being drawn into a Court of Chancery.
There is, in our opinion, no jurisdiction in the Circuit Court of Baltimore City, or the Circuit Courts generally, to enjoin proceedings “in fieri” under the charters ofthe appellants, for objections apparent on their face, or otherwise ; the Circuit Courts having special and competent authority to adjudge and determine them.
*140(Decided 19th December, 1872.)
We do not mean to affirm, there is no case in which a Court of Chancery may interfere to prevent the abuse of a power of condemnation, by color of an act of incorporation, whilst the proceedings are “in fieri,” and subject to be confirmed or rejected ; but to insist, that whilst the powers of the special tribunals to afford relief, are ample and unexhausted, the Court of Chancery should not intervene, upon a.mere allegation that the corporation is exceeding its charter, or violating the Constitution.
The order of the Circuit Court of Baltimore City granting the injunction will be reversed,-and the bill dismissed.
Order reversed, and MU dismissed,